Response to petition for rehearing.
Hobson, C. J.
When the defendant’s answer confessed that there was ordinary neglect on its part and that the plaintiff was damaged to the amount of $100, there was substantially an offer of the defendant to. confess judgment for this sum. If no proof had been offered by either party, judgment would have been given against the defendant for the sum confessed, and judgment would in effect have gone against the plaintiff as to all the other matters alleged in the petition. The plaintiff would, in this event,.have been defeated as to all matters in issue, as he had offered no proof to sustain his allegations and judgment would have been *270entered against the defendant for the uncontroverted part of the claim. The case would not be different if the plaintiff had sued upon an account of ten items, and the defendant had answered confessing the justice of the first item, but denying the other nine items of the account. The burden of proof does not depend on what is confessed and as to which there is no issue. The language of the Code is: “The burden of proof in the whole action lies on the party who would be defeated if no evidence were given on either side.” Civ. Code Prae. § 526. A party cannot be said to be defeated in an action when a judgment is rendered against him for that which he confessed. As to this no evidence is to be introduced. The language of the Code refers to the party who is defeated on what is in issue. It has reference to matters as to which evidence should be given.
There is nothing in the cases of L. & N. R. R. Co. v. Champion, 68 S. W. 143, 24 Ky. Law Rep. 87, Mattingly v. Shortell, 120 Ky., 52, 85 S. W. 215, 27 Ky. Law. Rep. 426, Ashland & Catlettsburg R. R. Co. v. Hoffman, 82 S. W. 566, 26 Ky. Law Rep. 778, Walling v. Eggers, 78 S. W. 428, 25 Ky. Law Rep. 1564, or C., St. L. & N. O. R. R. Co. v. Rottgering, 83 S. W. 584, 26 Ky. Law Rep. 1172, to sustain a contrary conclusion. The last case was a proceeding to condemn land, and rests upon the ground that the commissioners’ report made out a prima facie case. The other cases all rest upon the ground that the defendant had pleaded in avoidance of the cause of action sued upon, and that the matters relied on in avoidance were controverted by the reply.
Petition overruled.